Citation Nr: 1444058	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-43 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder (claimed as chronic obstructive pulmonary disease (COPD)).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bone spurs of both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the San Diego, California, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for hypothyroidism, service connection for a low back disorder, service connection for COPD, and service connection for bone spurs of both feet.  He perfected a timely appeal to that decision.  In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

On July 30, 2014, the Veteran appeared at the San Diego RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  The Veteran accepted this hearing in lieu of an in-person hearing. A transcript of the videoconference hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.1304 (2013).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The issues of entitlement to service connection for hypothyroidism, service connection for a low back disorder, service connection for COPD, and service connection for spurs of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating decision in January 1998, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a lung disability, diagnosed as bronchitis.  The Veteran did not appeal.  

2.  Evidence received since the January 1998 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, claimed as COPD, to include bronchitis, and raises a reasonable possibility of substantiating the claim.  

3.  By a rating action in January 2004, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for hypothyroidism; the Veteran did not appeal.  

4.  The evidence associated with the claims file subsequent to the January 2004 rating decision is not cumulative or redundant of evidence previously of record, and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypothyroidism.  

5.  By a rating action in January 2004, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for bone spurs of the feet; the Veteran did not appeal.  

6.  The evidence associated with the claims file subsequent to the January 2004 rating decision is not cumulative or redundant of evidence previously of record, and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bone spurs of the feet.  

7.  By a rating action in January 2004, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder; the Veteran did not appeal.  

8.  The evidence associated with the claims file subsequent to the January 2004 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a low back disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1998 rating decision is new and material; the claim of entitlement to service connection for a respiratory disorder, claimed as COPD, to include bronchitis, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

2.  Evidence received since a final January 2004 rating decision is new and material; the claim of entitlement to service connection for hypothyroidism is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

3.  Evidence received since the January 2004 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for bone spurs of the feet is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

4.  Evidence received since a final January 2004 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran is seeking to reopen claims of service connection for hypothyroidism, service connection for COPD, service connection for bone spurs of the feet, and service connection for a low back disorder.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim. This is so because the Board is taking action favorable to the Veteran by reopening the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the fact the Board is granting the portion of the claims being adjudicated, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2013), would serve no useful purpose.  

II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

III.  Factual background.

The service treatment records (STRs) reflect that the Veteran entered active duty in January 1963.  A preinduction examination, dated in December 1961, reported a history of bronchitis several years ago; however, no pathology was found on examination.  An entrance examination, conducted in January 1963, was negative for any complaints or findings of hypothyroidism, back disorder, COPD, or bone spurs of both feet.  The STRs indicate that the Veteran was treated in May 1963 for back strain; it was noted that he hurt his back lifting GI can on KP in the mess hall.  

The Veteran's initial application for compensation and pension (VA Form 21-526) was received in June 1972, wherein he indicated that he was seeking to establish service connection for hypothyroid.  Submitted in support of the Veteran's claim was a medical statement from Dr. Martin Bradley, dated in June 1972, indicating that the Veteran was first seen in his office in February 1972 and was diagnosed with hypothyroidism.  Dr. Bradley noted that the Veteran was displaying fatigue, weight gain and bouts of irritability.  Dr. Bradley also noted that the Veteran had been on increased doses of thyroid and had shown some response to them.  Dr. Bradley stated that this was a long standing years in duration; however, he was unable to designate an exact beginning date.  

Also submitted in support of the claim was a medical statement from Dr. Samuel T. Rothman, dated in August 1972, indicating that the Veteran has been under treatment in his office for hypothyroidism since November 1965.  Dr. Rothman stated that the condition probably prevailed undiagnosed for some time before November 1965, and active treatment for this condition continued until June 1970.  

Received in May 1973 were treatment records from Dr. Samuel T. Rothman, dated from January 1967 to October 1970, reflecting treatment for cervical strain and cerebral concussion.  Also received in May 1973 was a private hospital report, which shows that the Veteran was hospitalized for treatment of hypothyroidism; the diagnosis was hypothyroidism, severe, probably congenital.  

A Board decision dated in July 1973 denied the Veteran's claim of entitlement to service connection for hypothyroidism.  

Received in June 1974 was a medical statement from Dr. Samuel T. Rothman, dated in August 1973, indicating that the Veteran was diagnosed with hypothyroidism in his office in October 1965.  Dr. Rothman noted that the Veteran was previously seen for numbness in his left arm and leg in August 1964, which the Veteran felt was due to an automobile accident in 1961.  

Of record is another medical statement from Dr. Samuel I. Rothman, dated in July 1974, indicating that the Veteran was first seen in his office in August 1964 for evaluation of numbness of his left arm since sustaining injuries in an automobile accident in 1961.  Dr. Rothman stated that, because of extremely slow nature of his talking, thinking and behavior reaction, general observation and myxedematous application, a severe classical condition of hypothyroidism was suspected.  Dr. Rothman also stated that, further investigation, including blood chemistry was recommended but not followed through until November 2, 1965 when blood chemistry substantiated the diagnosis.  He appeared subsequently only on occasion of several industrial injuries treated in the office.  

Received in March 1975 was a message from Dr. Rothman, dated in October 1972, indicating that the Veteran had one visit prior to 1965, which was in August 1964; he noted that this was also when he first sought treatment and went on medication for hypothyroidism.  The last time he was treated was in November 1970.  

A VA examination report dated in January 1976 reflects an impression of hypothyroidism by history.  

Received in June 1977 were treatment reports from Dr. E. J. Hertko, dated from July 1964 to October 1972.  These records reflect treatment for hypothyroidism and low back strain.  

By a rating action in March 1981, the RO denied the Veteran's claims of entitlement to service connection for hypothyroidism, bronchitis and osteoarthritis.  The RO determined that none of the treatment reports and records referring to conditions treated or observed many years after active service have any value on establishing service connection for the conditions at issue.  


In a decision, dated in November 1983, the Board determined that no new and material evidence had been submitted to reopen a claim of entitlement to service connection for hypothyroidism.  

In a statement in support of claim (VA Form 21-4138), dated in April 1985, the Veteran sought to reopen his claim for service connection for hypothyroidism.  Submitted in support of the claim was a medical statement from Dr. Chris Costas, dated in February 1985, indicating that the Veteran had a history of hypothyroidism that was first diagnosed in 1964, and he has had bronchitis since 1964.  He also noted that the Veteran was diagnosed as having osteoporosis with bone spurs in 1964.  Dr. Costas noted that the Veteran has had multiple surgeries for bone spurs of the hands and feet.  Dr. Costas observed that the Veteran's social history is significant in that he was inducted into the military even though he did show many signs of congenital hypothyroidism and bone spurs at the time and was given disability status shortly after his induction.  Dr. Costas further noted that the Veteran has a smoking history that is positive from age 17 to 25.  Dr. Costas reported that, since coming to the clinic, the Veteran has been treated for hypothyroidism, chronic bronchitis, and chronic low back pain.  

Received in June 1986 was a medical statement from Dr. Gary Holland, dated in November 1983, indicating that he has treated the Veteran for chronic low back pain for about 1 and 1/2 years.  Dr. Holland related that the Veteran sustained injuries to his back in 1963 and 1969, and he also has had some problem with osteoarthritis as well as bone spurs in his feet.  Dr. Holland noted that the Veteran was currently experiencing an exacerbation of his low back pain and must be on crutches at present to get around.  Dr. Holland related that the Veteran was under medical therapy at his office for this difficulty at present and is unable to resume his normal activities at this time.  

Also received in June 1986 was a medical statement from Dr. Harry C. Henderson III, dated in February 1986, indicating that the Veteran remained medically disabled due to mixed organic brain syndrome secondary to congenital hypothyroidism.  

Received in August 1987 were treatment reports from several private facilities, including St. Joseph's Hospital and Medical Center and Maricopa County General Hospital dated from September 1964 to July 1987.  These records show that the Veteran received clinical attention and treatment for hypothyroidism and chronic low back pain.  In June 1977, the Veteran had an x-ray study of the feet due to a clinical history of heel pain with burning; the findings were minimal plantar calcaneal spurring and Achilles tendon insertion.  Spurring was noted somewhat greater on the left than on the right without other definite osseous abnormality identified.  A progress note from St. Joseph's hospital, dated in October 1984, indicates that the Veteran was seen for complaints of continued back pain; it was noted that he was seen in rheumatology and felt to have osteoarthritis.  Following an evaluation, he was diagnosed with hypothyroidism and osteoarthritis.  Another October 1984 progress note reflects an assessment of foot pain.  

Among these records is a medical statement from Dr. Sandra Jassmann, dated in March 1986, indicating that the question has been raised in the past as to whether the Veteran's hypothyroidism is congenital and that it was not diagnosed until he was in the Army.  Dr. Jassmann explained that, while the hypothyroidism may have been diagnosed when the Veteran was in the Army, it obviously developed, in this case, after he went through puberty.  She noted that congenital hypothryoidism stunts the growth severely; and, an infant that is born without a thyroid and is not given thyroid replacement, but lives to adolescence, will not even obtain a height of 4 feet.  Dr. Jassmann observed that, in the Veteran's case, he is 5'11 1/2'' tall and has fathered two children.  She concluded that his hypothyroidism obviously developed after he had gone through puberty or he would not have been able to obtain this height or have enough gonadal development to father two children.  

Also Among the records submitted in August 1987 is a statement from Dr. Raymond L. Hinton, dated in January 1983, indicating that the Veteran had a long history of chronic arthritis and chronic bronchitis.  Dr. Hinton noted that the Veteran also had painful bone spurs in the feet.  Dr. Hinton stated that these problems are chronic and persistent and have been present for many years.  Dr. Hinton stated that this is not an acute thing that will likely to clear.  


Also of record is a medical statement from Dr. Lee P. Harding, dated in February 1986, indicating that the Veteran had symptoms of Morton's Neuroma both feet and he has been treated unsuccessfully by intralesional injection, padding, orthotics and oral anti-inflammatory agent.  

In a decision, dated in October 1987, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypothyroidism.  It was determined that the evidence added to the record after the Board of Veterans Appeals decisions denying the Veteran's claims for entitlement to service connection for hypothyroidism does not establish that the Veteran had manifestations of hypothyroidism in service or within one year after service.  

Received in January 1989 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking to establish a claim for service connection for bone spurs.  

By a rating action in June 1989, the RO denied the claims of entitlement to service connection for hypothyroidism and bone spurs in the feet.  This decision was based on a finding that the service treatment records were negative for complaints, treatment or findings referable to bone spurs of both feet.  He perfected a timely appeal to that decision.  

A Board decision in February 1991 denied the Veteran's claims of entitlement to service connection for bone spurs and service connection for hypothyroidism.  The Board found that the evidence received since the most recent Board denial dates from a number of years after discharge from service and does not document the presence of hypothyroidism during service or within one year after discharge from service.  The clinical record does not show that symptoms were manifest before November 1965.  The Board determined that the evidence added to the record since the most recent prior Board decision does not demonstrate that hypothyroidism was manifested during service or within one year following separation.  

Received in January 1998 were treatment reports from various private providers, including Family Practice Center, Kaiser Permanente, and St. Joseph's hospital and medical center, dated from August 1964 to January 1998, which show that the Veteran received treatment for hypothyroidism, bronchitis, bone spurs and chronic low back pain.  

Received in January 1998 was a medical statement from Dr. Raymond K. Hinton, dated in January 1983, indicating that the Veteran had a long history of chronic arthritis and chronic bronchitis.  He noted that the Veteran also had painful bone spurs in his feet.  Dr. Hinton related that these problems are chronic and persistent and have been present for many years; he noted that this is not an acute thing that is likely to clear.  

By a rating action in January 1998, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypothyroidism, service connection for bone spurs, or service connection for bronchitis.  A notice of disagreement with that determination was received in January 1998.  A statement of the case was issued in September 1998.  However, the Veteran did not submit a timely substantive appeal.  

Received in July 2003 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking to reopen his claims of entitlement to service connection for hypothyroidism, service connection for a back disorder, and service connection for bone spurs in both feet.  

Submitted in support of the claim were private treatment reports from Kaiser Permanente, dated from June 1997 through March 2003, reflecting ongoing treatment for chronic low back pain associated with degenerative joint disease of the lumbar spine.  

By a rating action in January 2004, the RO determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for hypothyroidism and service connection for bone spurs; the RO also denied the claim of entitlement to service connection for a back disorder.  The RO determined that, while the STRs showed treatment for back strain in 1963, the current medical records do not show that the current back disorder was incurred in or aggravated by military service.  It was held that the current treatment records did not show diagnosis of or treatment for any bone spurs of the feet.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

In a statement in support of claim (VA Form 21-4138), dated in May 2009, the Veteran sought to reopen his claim of entitlement to service connection for hypothyroidism, service connection for chronic low back pain, service connection for COPD, and service connection for bone spurs in the feet.  Submitted in support of the claim were medical records from Kaiser Permanente.  Among the records submitted was a medical statement from Dr. Peter Stevens Hein, dated in May 2009, indicating that he has reviewed the medical records of the Veteran, who has been in his primary care practice for the past three years.  Dr. Hein noted that it was his understanding that the Veteran is service-connected for hypothyroidism, chronic low back pain (original injury in Army), COPD, and bone spurs to both of his feet (also diagnosed during his military service).  Dr. Hein related that he has treated the Veteran for all of his conditions since he has been in his medical practice.  His hypothyroidism, while presently stable, has required increasing doses of levothyroxine.  Dr. Hein also noted that the Veteran is plagued by a chronic and unrelenting worsening of low back pain to the point that he now requires methadone for even minimal control of his pain.  Dr. Hein related that he has also treated the Veteran on several occasions for his bone spurs and plantar fasciitis, which have also worsened since he began treating him.  His COPD is also worsening slowly, despite the fact that he quit smoking in 1963.  

Received in June 2009 were VA progress notes dated from March 2009 to June 2009, reflecting ongoing treatment for a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine.  During a clinical visit in April 2009, the Veteran complained of problems with chronic low back pain.  He stated that he was supposed to have a medical discharge but was told that his records were burned up.  The assessment was chronic low back pain.  A June 2009 progress note reflects an assessment of chronic low back pain likely due to degenerative joint disease.  

Received in March 2010 was a medical statement from Dr. Susan D. Heifetz, dated in December 2009, indicating that the Veteran is a patient in her primary care clinic, and he has been followed by Dr. Hein at Kaiser Permanente.  Dr. Heifetz reported that the Veteran has severe chronic worsening low back pain and hypothyroidism.  The Veteran related a history of all those conditions during his active duty service.  Dr. Heifetz noted that the Veteran reported that, during his period of active service, he was required to frequently lift items over 100 pounds and did so on multiple occasions.  Dr. Heifetz stated that it seemed as likely as not that the Veteran's back condition began during active duty years, given his provided of back pain during active duty years.  

At his personal hearing before a DRO in August 2010, the Veteran reported that he was diagnosed with chronic bronchitis while on active duty.  The Veteran stated that he first sought treatment for bronchitis in boot camp; after service, he received treatment from Dr. Rothman in 1964.  The Veteran maintained that his doctors believe that his bronchitis eventually developed into COPD.  

Received in December 2010 were treatment reports from Kaiser Permanente, dated from March 2007 through November 2007, which show that the Veteran received clinical attention and treatment for a low back disorder and COPD.  The records indicate that the Veteran was seen in August 2007 with complaints of shortness of breath.  The Veteran reported recurrent shortness of breath for several weeks now; he stated that he was seen by a pulmonologist who told him that he has COPD.  Also received in December 2010 were VA progress notes, dated from April 2009 to May 2010, showing that the Veteran received treatment for complaints of lower back pain.  

Also received in January 2011 was a statement from Dr. Thomas M. Kuncik, dated in April 2009, indicating that he had reviewed the Veteran's medical records and he agreed with Dr. Hein's assessment.  

Received in March 2011 were several medical statements from physicians affiliated with Kaiser Permanente.  Among the records from Kaiser Permanente is a medical statement from Dr. Dr. Peter Stevens Hein, dated in May 2009, indicating that he has reviewed the medical records of Mr. [redacted], who has been in my primary care practice at Kaiser in El Cahon for the past 3 years.  Dr. Hein stated that it was his understanding that the Veteran is service-connected for hypothyroidism, chronic low back pain (original injury in Army), COPD, and bone spurs to both of his feet (also diagnosed during his military service).  Dr. Hein reported that he has treated the Veteran for all of these conditions since he has been in the medical practice.  Dr. Hein related that the Veteran's hypothyroidism, although presently stable, has required increasing doses of levothyroxine.  He stated that the Veteran is plagued by a chronic and unrelenting worsening of his low back pain to the point that he now requires methadone for even minimal control of his now chronic pain syndrome as the result of his back pain.  Dr. Hein related that he has also treated the Veteran on several occasions for his bone spurs and plantar fasciitis which is worsening.  Dr. Hein further noted that the Veteran's COPD is also worsening, slowly, despite the fact that he quit smoking in 1963; he requires daily inhalers and is seen in the office on a frequent basis for treatment of bronchitis and bronchospasm.  In summary, Dr. Hein stated that it was his professional opinion that there is no question that the Veteran's service-connected disabilities have significantly worsened since he left military service.  

Received in June 2011 were VA progress notes dated in December 2009, which show that the Veteran received clinical attention and treatment for his claimed disabilities.  During a clinical visit in December 2009, the Veteran reported that he has had a pleural effusion since the 1960's on the left side.  Past medical history was positive for COPD.  The impression was small left pleural effusion, areas of dependent ate1ectais; otherwise clear lungs, with no evidence for fibrosis.  

Received in December 2011 were treatment reports from Kaiser Permanente, dated from March 2006 to August 2010, which show that the Veteran continued to receive clinical attention and treatment for his claimed disabilities.  The records indicate that the Veteran was seen in June 2007 for follow up evaluation of shoulder pain; he also had a history of lumbar facet arthritis.  The Veteran reported persistent trouble lifting arms up due to lateral shoulder pain.  No new symptoms were noted.  The assessment was bilateral shoulder adhesive capsulitis with soft tissue calcifications due to chronic diabetes mellitus.  In July 2007, the Veteran was seen for complaints of shoulder pain; the Veteran stated "I know you can't do anything to help me it arthritis just hurts when I reach to high but the pain goes away quickly and he has no pain unless he reaches up.  Following an evaluation, the assessment was symptoms consistent with bilateral impingement pain with stiffness component.  

Received in April 2012 were treatment reports from Kaiser Permanente, dated from February 2007 to December 2010, indicating that the Veteran received clinical attention and treatment for various disabilities, including chronic low back pain, COPD, and hypothyroidism.  

Received in May 2014 were treatment reports from Kaiser Permanente, dated from December 2006 through December 2010, which show that the Veteran received ongoing clinical attention and treatment for claimed disabilities.  The Veteran was seen in October 2007 for complaints of pain in the lumbar spine; the assessment was chronic low back pain, spondylosis of the lumbar joint.  In February 2008, he was admitted to the hospital with complaints of shortness of breath which he attributed to COPD; following an evaluation, he was diagnosed with COPD, severe but stable.  A July 2008 treatment report noted a past medical history which included COPD, osteoarthritis, and hypothyroidism.  A treatment report, dated in January 2009, indicates that the Veteran continued to complain of severe low back pain for which he was recently given Meloxican, Flexeril and Tramadol.  During a clinical visit in May 2009, the Veteran reported chronic low back pain; he also reported chronic pain in the back and pain in his feet due to bone spurs; the diagnosis was chronic low back pain.  

At his personal hearing in July 2014, the Veteran indicated that he was a material handler in service.  The Veteran testified that he has suffered and received treatment for all of the claimed disabilities ever since his discharge from military service.  The Veteran related that he was treated for a lung disorder, namely bronchitis and COPD in service; he stated that he was also treated shortly after service for this disorder.  The Veteran indicated that he has medical reports from his private doctors all of whom state that his disabilities all go way back to service.  

Received in August 2014 was a medical statement from Dr. Khoa Huu Nguyen, dated in July 2014, wherein he stated that he reviewed the Veteran's medical records; he noted that the Veteran has been seen at the practice at Kaiser in El Cahon for the past 4 years and he has been with Kaiser since 2007.  Dr. Nguyen stated that it was his understanding that the Veteran is service-connected for hypothyroidism, chronic low back pain (original injury in Army), COPD, and bone spurs to both of his feet (also diagnosed during his military service).  Dr. Nguyen stated that he has treated the Veteran for all of the named conditions since he has been in his medical practice.  He noted that the Veteran's hypothyroidism, although presently stable, has required increasing doses of levothyroxine.  Dr. Nguyen also noted that the Veteran is plagued by a chronic and unrelenting worsening of his low back pain to the point that he is using a wheelchair most of the time.  He also reported that he has treated the Veteran on several occasions for his bone spurs and plantar fasciitis, and he has noticed a worsening of this problem since he began treating him.  His COPD is also worsening slowly, despite the fact that he quit smoking in 1963.  Dr. Nguyen concluded that, in his opinion, there was no question that the Veteran's service-connected disabilities have significantly worsened since he left military service.  

IV.  Legal Analysis-Claim to reopen.

A.  Hypothyroidism.

The Veteran's claim of entitlement to service connection for hypothyroidism was previously denied by the Board in July 1973.  In November 1983 and February 1991, the Board determined that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for hypothyroidism.  The RO again denied the claim for hypothyroidism in a rating action in January 1998.  A January 2004  rating decision again denied the claim.  The Veteran did not appeal those decisions and the rating decisions became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for hypothyroidism may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the prior final denial, the RO found that while the evidence showed that the Veteran had received treatment for hypothyroidism, it did not provide a link or nexus between the condition and military service.  

In this regard, additional evidence received since the January 2004 rating decision includes various post-service private treatment records, including several favorable medical opinions, and personal hearing testimony from the Veteran.  

In regard to the evidence submitted since the January 2004 rating decision, the Board finds that the favorable medical opinions dated in May 2009, December 2009, and July 2014 by doctors from Kaiser Permanente are neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether the Veteran's hypothyroidism is related to his period of active duty service.  The July 2014 statement by Dr. Khoa Huu Nguyen, read in a light most favorable to the Veteran, suggests that hypothyroidism is service related.  Thus, the new medical evidence is relevant and establishes a previously unestablished fact.  In summary, the evidence submitted since the last final denial raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for hypothyroidism is reopened.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  

B.  COPD.

The Veteran seeks to reopen a claim for service connection for a respiratory disorder.  A review of the record indicates that the Veteran was previously denied service connection for a lung condition, diagnosed as bronchitis, in a rating action in January 1998, based on a finding that such disability did not occur during the Veteran's active military service, nor was caused or aggravated by such service.  That determination was not appealed and is now final.  

Because the Veteran did not appeal the January 1998 RO decision, that decision is final based upon the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Evidence submitted since the time of the RO's January 1998 decision, consisting, for the most part, of private treatment records and examination reports, and various statements of the Veteran's private physicians, is new and material as to the issue of service connection for a respiratory disorder, claimed as COPD.  The private treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they contain diagnoses of COPD, and also suggest that there is a relationship between the COPD and service.  More specifically, in a statement of July 2014, Dr. Khoa Huu Nguyen stated that, there was no question that the Veteran's COPD significantly worsened since he left military service.  He observed that the COPD is worsening slowly, despite the fact that the Veteran quit smoking in 1963.  Moreover, the Veteran provided testimony in July 2014 that his doctors have indicated that his bronchitis, from which he has suffered since service, has developed into COPD.  The Board finds that this evidence is new and material.  In essence, it relates to the unestablished fact of whether the Veteran has a current lung disorder, namely COPD, which is related to service.  As such, the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

C.  Bone spurs of the feet.

Here, the RO originally denied the Veteran's claim for service connection for bone spurs of the feet in a February 1991 Board decision, based on a finding that they were not demonstrated during service or within one year of the Veteran's separation from service.  The Veteran subsequently sought to reopen his previously denied claim, but in a January 1998 rating decision, the RO declined to reopen the claim based on the lack of new and material evidence received.   The Veteran was notified of the RO's denial later that month, but the Veteran did not perfect his appeal, and the January 1998 rating decision became final.  

The Veteran sought to reopen on his previously denied claim for entitlement to service connection for bone spurs of the feet in August 2002, but the RO declined to reopen his claim in the January 2004 rating decision.  

The additional evidence received since the January 2004 rating decision includes VA progress notes, private treatment records that reflect treatment for chronic pain in the feet due to bone spurs.  The record also contains a July 2014 private medical statement from Dr. Khoa Huu Nguyen, wherein he stated that he reviewed the Veteran's medical records and  he noted that the Veteran has bone spurs to both of his feet which were diagnosed during his military service.  Dr. Nguyen stated that he has treated the Veteran for all of the named conditions since he has been in his medical practice.  Dr. Nguyen reported that he has treated the Veteran on several occasions for his bone spurs and plantar fasciitis, and he has noticed a worsening of this problem since he began treating him.  Dr. Nguyen concluded that, in his opinion, there was no question that the Veteran's service-connected disabilities (which would include bone spurs of the feet) have significantly worsened since he left military service.  

The record also now contains the Veteran's testimony from the July 2014 videoconference hearing, in which he reported that he developed bone spurs of the feet during service, and he has continued to experience problems since then.  

These private medical statements and the Veteran's testimony received since the RO's 2004 rating decision relate to unestablished facts (a medical link to period of honorable service).  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for bone spurs of the feet is reopened.  38 C.F.R. § 3.156.  
D.  Low back disorder.

As noted above, the Veteran's claim for service connection for a low back disorder was previously considered and denied.  In January 2004, the RO denied service connection for a low back disorder based on a finding that, while there is a record of treatment in service for back strain, no permanent residual or chronic disability subject to service connection was shown by service or post service medical records.  

Because the Veteran did not appeal the January 2004 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since the January 2004 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence, which includes VA progress notes dated from March 2009 to May 2010, include diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine, and chronic back pain secondary to the disc disease.  These records also suggest that the low back disorder is related to service.  The new evidence also includes private treatment reports from Kaiser Permanente, dated from March 2007 through November 2010, as well as multiple private medical statements relating the Veteran's back disorder to service.  Significantly, in a statement dated in December 2009, Dr. Susan D. Heifetz stated that it seemed as likely as not that the Veteran's back disorder began during active duty years.  

This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in January 2004.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, this evidence suggests a possible relationship between the Veteran's current back disorder and military service.  In this regard the Board notes that the new evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is in order.  Based upon the reasons for the prior denial, the evidence is new and material and the claim is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypothyroidism is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a lung disorder, claimed as COPD, is reopened; to that limited extent, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bone spurs of the feet is reopened.  To this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; to that limited extent, the appeal is granted.  

REMAND

While there are current diagnoses of hypothyroidism, COPD, bone spurs in the feet, and a back disorder, and there is a notation of treatment for back strain in service, it is presently not clear whether the Veteran actually suffers from a low back disorder, hypothyroidism, COPD, or bone spurs in the feet that are traceable to his military service.  

To clarify the nature and etiology of the Veteran's current disabilities, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of any current back disorder, hypothyroidism, bone spurs of the feet, and COPD.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder, which may currently be present, particularly COPD.  Following a review of the relevant evidence in the files and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following: Is it at least as likely as not (50 percent or greater probability) that any current lung disorder, especially COPD, began during service or is causally linked to any incident of service.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of any current low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate diagnostic tests and studies should be conducted.  The examiner should be asked to delineate all current disorders of the low back identified on examination.  For any back disorder identified on examination, the examiner should indicate whether it is at least as likely as not that such disability is related to the Veteran's period of military service or any incident therein.  The examiner should provide a complete rationale for all opinions rendered.  The examiner should also specify the reasons for accepting or rejecting the Veteran's statements of continuity of back symptoms since military service.  

3.  Schedule the Veteran for a VA podiatry examination.  The Veteran's paperless claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any current foot disability identified, particularly bone spurs of the feet, arose in service or is otherwise related to service.  The examiner should provide the reasoning for the conclusion reached.  

4.  Schedule the Veteran for an endocrine examination to determine the nature and etiology of his current hypothyroidism.  The paperless claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any testing deemed warranted should be accomplished.  After review of the record and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hypothyroidism had its onset during service or was otherwise caused by or related to any incident of service.  Please explain the reasons for your opinion.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


